Citation Nr: 0400315	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-07 680	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active service from September 1969 to September 
1973.  He served in Vietnam from March 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO). 

Appellant submitted his original claim for service connection 
of PTSD in August 1994.  RO issued a rating decision denying 
the claim in February 1995; appellant did not appeal that 
denial within one year, and the decision accordingly became 
final in 1996.  Appellant resubmitted his claim for service 
connection of PTSD in January 1998, and concurrently added 
his first claim for service connection for hypertension.  
Both claims were considered by the RO on a de novo basis, and 
the Board will do likewise.
  
The file contains a rating decision in April 2002 denying 
service connection for hypertension as secondary to service-
connected diabetes; that particular rating decision is not 
currently under appeal.

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in June 2003; a transcript of that hearing 
has been associated with the claims folder.


FINDING OF FACT

Hypertension was not manifest until many years after 
appellant's military service.


CONCLUSION OF LAW

Appellant's hypertension was not incurred in, or aggravated 
by, military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law was generally considered to be applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
VA's General Counsel has issued a precedent opinion that the 
VCAA is applicable to claims pending before VA, including 
claims on appeal before the RO or before the Board, as of 
November 9, 2000.  VAOPGCPREC 7-2003 (November 19, 2003).  
Since the VCAA was enacted during the pendancy of this 
appeal, the Board will apply the provisions of the VCAA to 
this claim.  

The VCAA places a heightened duty on VA to notify a claimant 
of the evidence necessary to document his claim, and 
specifically to inform the claimant what evidence, if any, VA 
will obtain and which evidence, if any, claimant must obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  RO 
sent appellant a letter in February 1998 explaining exactly 
what evidence would be required to establish service 
connection for hypertension; the letter specifically asked 
appellant to inform VA of the names of medical providers who 
had treated appellant for hypertension since his discharge.  
RO sent appellant a letter in January 1999 specifying the 
records VA was still pursuing and also requesting 
clarification of two non-existent VA medical facilities at 
which appellant alleged he had received treatment.  RO sent 
appellant a Statement of the Case in August 2001 and a 
Supplemental Statement of the Case in February 2003.  The 
Board finds that that the duty-to-notify provisions of the 
VCAA have been satisfied in regard to the issue of service 
connection for hypertension.  The letters dated before the 
VCAA became effective were requesting the same kind of 
information that would be requested under the new law.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  The Board notes that 
appellant asserted in his Statement in Support of Claim 
(February 2003) and also in his VA-9 (August 2001) that RO 
failed to properly develop the claim; specifically, appellant 
contended that RO had failed to obtain appellant's medical 
records from VA Medical Center Orlando and his service 
medical records from Vietnam and Germany.  Review of the file 
shows that these documents are in fact present, and were 
listed as items of evidence RO considered in formulating the 
September 1998 rating decision.  RO pursued medical records 
from VA medical centers at which appellant alleged he had 
received treatment, and either obtained those records or 
obtained written verification that no such records exist.  
The file reflects that RO has obtained all appropriate 
evidence, including letters from P.F.M., appellant's civilian 
cardiologist.  RO also accorded appellant a physical 
examination in January 2002, and appellant testified before a 
Travel Board hearing in June 2003.  The Board accordingly 
finds that the duty-to-assist requirement of the VCAA has 
been satisfied in regard to the issue of service connection 
for hypertension.

II.  Factual Background

Review of appellant's service medical record shows that his 
blood pressure at time of enlistment, September 1969, was 
120/80 sitting.  Appellant's in-service physical examinations 
record PULHES profile of P-1 (normal physical capability and 
stamina) in April 1971, January 1972, and April 1972.  [The 
PULHES profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "P" 
in PULHES stands for "Physical Capacity and Stamina" and 
would incorporate the examinee's blood pressure.  The 
remaining letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition."].  On his separation physical 
examination in June 1973, appellant denied having heart 
trouble, high or low blood pressure, nervous trouble of any 
sort, depression or excessive worry, or diabetes.   His blood 
pressure at separation was 126/84 sitting, and again his 
PULHES profile was recorded as P-1.   The service medical 
record does not show that appellant was ever diagnosed with, 
or treated for, high blood pressure while in service.  

The earliest firm clinical record of hypertension in the file 
is a VA Medical Center note from June 1997, which notes 
appellant at that time had normal blood pressure of 130/80, 
but noted an impression of "controlled hypertension."  It 
is noted that at the time of a 1994 claim, there was no 
reference to hypertension.

Appellant testified during his Travel Board hearing that he 
was treated for hypertension in Vietnam (Transcript of 
Hearing, page 8) and in Germany (Transcript of Hearing, page 
28).  His service medical records from Vietnam and from 
Germany are in the file, but show no such diagnosis or 
treatment.  Elsewhere in the same hearing, appellant 
testified that hypertension was first diagnosed in the early 
1990's by the VA Medical Center. 

Appellant testified at the hearing that he had not received a 
separation physical examination (Transcript of Hearing, page 
30); however, there is a separation physical in the file and 
it does not show indication of hypertension.

Appellant testified in the Travel Board hearing that Dr. 
P.F.M., his civilian cardiologist, had proven a nexus between 
appellant's hypertension, his diabetes, and his heart 
condition to the stress associated with PTSD (Transcript of 
Hearing, page 19).  Three letters from Dr. P.F.M. are in the 
file.  Dr. P.F.M.'s letter in April 2001 states that Dr. 
P.F.M. is treating appellant for severe coronary artery 
disease, that appellant has suffered PTSD since his service 
in Vietnam, and that the coronary artery disease "is, to a 
significant extent, the result of his stress disorder, and 
certainly his post-traumatic stress exacerbates the problem 
of coronary artery disease."  Dr. P.F.M's letter in May 2002 
describes the symptoms of coronary artery disease as 
exhibited by appellant but does not discuss the etiology of 
the cardiovascular disease or mention hypertension or PTSD.  
Dr. P.F.M.'s letter in July 2002 states "there is very 
little doubt in my mind that the physiological changes that 
involve his post-traumatic stress disorder have contributed 
to his coronary artery disease.  This includes wide 
variations in blood pressure when he has episodes of 
anxiety."   However, this is not pertinent to the appellate 
issue involving entitlement to service connection for 
hypertension on a direct occurrence or presumptive basis.  
Further, it is noted that service connection is not currently 
in effect for PTSD.  As such, consideration of secondary 
service connection on that basis would be premature.

Appellant also testified in the Travel Board that he believes 
that the mandatory taking of daily salt tablets in Vietnam 
was a contributing factor to his present hypertension 
(Transcript of Hearing, page 8).

III.  Analysis

Service connection may be granted for disability resulting 
from an injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  Additionally, the pertinent laws and 
regulations provide that hypertension is a chronic disease 
that will be presumed to have been incurred in service if it 
became manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307. 3.309 
(2003).

For the purposes of administering the laws applied by VA, 
"hypertension" is defined as diastolic blood pressure 
predominantly 90 mm or greater, and "isolated systolic 
hypertension" is defined as systolic blood pressure 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2002).

The Board notes that appellant contends, in his Travel Board 
testimony and in his written communications to RO, that his 
hypertension is due to the stresses of his service in 
Vietnam, and that his hypertension in fact became manifest in 
Vietnam.  That being noted, as set forth above VA has defined 
"hypertension" in the regulations as a medical, rather than 
a psychological, condition; as such, it can be determined 
definitively if hypertension was present during service or 
during the presumptive period by comparing the definition of 
hypertension to the blood pressure readings on file.

In this case, the service medical records do not show that 
appellant had hypertension, as defined by VA, during service.  
The service clinical records detail treatments for a variety 
of complaints, but there is no mention or indication of 
hypertension or high blood pressure.  Periodic physical 
examinations note no blood pressure abnormality in 
appellant's PULHES profiles.  Appellant's blood pressure at 
his discharge physical was 126/84, which is considered 
normal; while appellant's blood pressure at that time could 
conceivably have been low due to blood pressure medication, 
there is no indication that appellant had ever been 
prescribed or administered such medication, and appellant in 
fact disavowed any history of high or low blood pressure at 
the time of that examination.  The Board accordingly finds 
that appellant's service medical records do not substantiate 
in-service treatment for hypertension.  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002).  In this case, appellant has not 
provided any lay evidence that he had hypertension at any 
time during service or the presumptive period thereafter.  He 
presented a "buddy statement" from veteran P.J.F. 
concerning appellant's unusual behavior in Germany, and a 
letter from his former spouse concerning his unusual behavior 
after discharge; these letters could be probative in regard 
to symptomology of PTSD or other mental condition, but 
present no evidence that appellant was being treated for the 
medical condition of hypertension.   The Board accordingly 
finds that there is no satisfactory lay evidence in the file 
to establish in-service incurrence of hypertension, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply to this 
issue.

Hypertension is a chronic condition for which service 
connection may be assigned if symptoms were manifest to a 
degree of at least 10 percent within one year of discharge, 
even if the condition was not manifest in service.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  In this case there is no medical 
evidence of treatment for hypertension within one year of 
discharge, nor has appellant provided indication of where 
such evidence may exist.  The Board accordingly finds that 
there is no credible evidence that this chronic condition was 
manifest within one year of discharge from service, so the 
provisions of 38 C.F.R. § 3.307 do not apply.  

Appellant maintains that the mental stress of his Vietnam 
experiences caused his hypertension, and/or that the 
administration of salt tablets in Vietnam contributed to his 
hypertension.  Appellant, as a layperson, is not considered 
capable of opining, however sincerely, in regard to the 
causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187, aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 10 Vet. App. 183, 186 
(1997).  The Board accordingly finds that appellant's 
testimony, while competent to describe appellant's symptoms 
over time, is not competent to establish causation of his 
hypertension.

The Board finds that the letters by Dr. P.F.M. do not provide 
competent medical evidence that appellant's hypertension was 
caused by his military service, or that hypertension was 
initially manifested within the one-year post-service 
presumptive period.

When all evidence is taken into account, it is clear that 
appellant's hypertension manifested itself many years after 
service and has not been shown to be related to service.  
Because the evidence is not evenly balanced, the rule 
affording the benefit of the doubt to the veteran is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
     


ORDER

Service connection for hypertension on a direct-incurrence 
and presumptive basis is denied.


REMAND

As noted above, the VCAA imposes a heightened duty on VA to 
assist claimants with the development of a claim.

Appellant submitted the instant claim for service connection 
of PTSD in January 1998.  As a supporting document, appellant 
submitted a statement describing several alleged stressors, 
including being subjected to mortar attacks at Ton Son Nhut 
airbase and flying by helicopter to small hamlets as part of 
a medical assistance team.  Appellant identified his unit as 
the 460th Tactical Reconnaissance Wing, Tan Son Nhut airbase, 
during the period March 1970 through March 1971.

RO denied the claim in September 1998, asserting that the 
alleged stressors have not been verified and, even if 
verified, were within the range of usual human experiences in 
war.  

In January 1999, RO notified appellant that he would be 
accorded a VA psychiatric evaluation to determine whether 
appellant in fact has PTSD; the letter also stated that RO 
would request verification of the alleged stressors from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) if PTSD was diagnosed.  Appellant was accorded a 
VA psychiatric evaluation in January 1999, during which the 
examiner had the claims file available for review.  The 
examiner diagnosed "mild to moderate" PTSD, but stated that 
the appellant's account of in-service stressors was too vague 
to determine whether the PTSD should or should not be 
considered service-connected.  It does not appear that 
USASCRUR was ever queried for verification of the alleged 
stressors before or after the PTSD was diagnosed.

VA is obligated to obtain relevant records pertaining to a 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1) (West 2002).  Here, appellant has 
identified his unit and the dates of assignment in sufficient 
detail to warrant in inquiry to USASCRUR for verification of 
stressors. 
  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for PTSD have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio, op. 
cit..  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.

2.  RO should ask USASCRUR to provide 
the unit history of the 460th Tactical 
Reconnaissance Wing, Tan Son Nhut 
airbase, during the period March 1970 
through March 1971, and on receipt 
thereof should review the history to 
determine whether appellant's alleged 
in-service stressors can be verified.  
The reply by USACRUR, whether positive 
or negative, should be associated with 
the file.

3.  After completing any necessary 
development in addition to that listed 
above, such as another VA medical 
examination if appropriate, the RO 
should re-adjudicate appellant's claims 
for service connection for PTSD. 

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



